Exhibit 10.3

 

NOTE CONVERSION AGREEMENT

 

This Note Conversion Agreement (this “Agreement”) is made and entered into as of
______________, 2017 by and among MoviePass Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of the Notes (as defined
below).

 

WHEREAS, the Company issued one or more convertible promissory notes to the
Holder on such dates and in such aggregate principal amounts as set forth on
Exhibit A hereto (the “Notes”);

 

WHEREAS, the Company and the Holder have entered into the Securities Purchase
Agreement, dated August 15, 2017, as amended on October 6, 2017 and December 11,
2017 and subject to that certain Waiver Agreement, dated November 6, 2017, by
and between the Company and the Holder (as may be further amended, the “Purchase
Agreement”), pursuant to which the Holder will purchase shares of Common Stock
equal to 51.71% of the then outstanding shares of Common Stock of the Company
(excluding outstanding options to purchase shares of Common Stock and warrants
to purchase shares of the Company’s capital stock) for an aggregate purchase
price of up to $28,500,000, as set forth in the Purchase Agreement (the “Helios
Transaction”);

 

WHEREAS, the Holder has agreed to convert all outstanding principal and accrued
unpaid interest under the Notes into shares of Common Stock immediately
following the closing of the Helios Transaction; and

 

WHEREAS, notwithstanding anything in the Notes to the contrary, and
notwithstanding that the Company will issue and sell shares of Common Stock and
not Preferred Stock (as defined in the applicable Notes), the Holder desires to
agree to deem the Helios Transaction as a “Qualified Financing” and/or “Next
Equity Financing” (as defined in the applicable Notes) and convert the entire
outstanding principal amount of, and all interest accrued under, the Notes
through and as of the date hereof (the “Interest Date”), into shares of Common
Stock as set forth on Exhibit A (the “Conversion Shares”) as if the Helios
Transaction were a Qualified Financing and/or Next Equity Financing, as
applicable, and the Company desires to issue the Conversion Shares in full
satisfaction of its obligations under the Notes (the “Conversion Election”).

 

NOW, THEREFORE, in consideration of the terms and provisions of this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the execution and delivery hereof, the parties hereto,
constituting the parties necessary to take the actions contemplated herein,
agree as follows:

 

1.             Conversion of Note.

 

(a)             The Holder and the Company hereby agree to the Conversion
Election. The Notes shall cease to accrue interest from and after the Interest
Date, so that immediately following such conversion, the outstanding principal
amount of, and all interest accrued under, the Notes shall be $0.

 

(b)             The Notes shall continue in full force and effect, subject to
the terms of this Agreement, until terminated pursuant to the Conversion
Election as of the date hereof (or such other date as determined by the mutual
agreement of the Company and the Holder), or otherwise pursuant to its terms.
The Notes shall be fully satisfied and shall expire, terminate and be canceled
in its entirety and be of no further force or effect upon the Conversion
Election.

 

(c)             By entering into this Agreement and agreeing to the Conversion
Election, the Holder hereby acknowledges and agrees that the terms of the Notes
are hereby amended to the extent necessary to permit the Conversion Election and
to effect the conversion of the Notes in accordance with the terms of this
Agreement. In addition, any notice of the Helios Transaction and any notice of
the execution of the Purchase Agreement, in each case that may be required
pursuant to the Note, are hereby waived pursuant to the terms of the Notes.

 



 

 

 

2.             Acknowledgment. The Holder acknowledges that its receipt of the
Conversion Shares in accordance with this Agreement shall fully satisfy any and
all of the Company’s obligations to the Holder pursuant and with respect to the
Notes (including, without limitation, any and all of the Company’s obligations
with respect to interest owed or penalties or additional fees owed to the Holder
pursuant to the Notes) and any other agreements and commitments (written or
oral) to issue capital stock or other convertible securities to the Holder,
except with respect to the Purchase Agreement or Investment Option Agreement,
dated October 11, 2017, and that the Company shall not have any further
obligation with respect to the Notes other than the issuance of the Conversion
Shares. The Holder further acknowledges and waives any and all breaches and
events of default that may have occurred under the Notes or any other agreement
to which the Holder and the Company are party. The Holder understands that the
Conversion Shares will be issued in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that for the purposes thereof, the Company is relying upon the truth and
accuracy of the representations made by the Holder in the Notes.

 

3.             Entire Agreement. This Agreement contains the sole and entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, commitments, agreements and understandings
heretofore had among any of them with respect thereto.

 

4.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and which,
together, shall constitute one and the same instrument. Any such counterpart may
contain one or more signature pages. This Agreement may be executed by facsimile
or electronic signatures.

 

5.             Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law.

 

[Signature Pages Follow]

 



 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first written above.

 

 

MoviePass INC.

      By:   Name: Mitch Lowe   Title: Chief Executive Officer

 

 

 

 

 

 

Signature Page to Note Conversion Agreement

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first written above.

 

 

HOLDER:

        (PRINT HOLDER NAME)       By:                 Name:     Title:  

 

 

 

 

 

 

Signature Page to Note Conversion Agreement

 



 

 

 

Exhibit A

 

Name of Holder  Note Issuance Date  Note Principal Amount as of Issuance Date 
Conversion Shares Helios and Matheson Analytics Inc.   12/__/2017   $1,000,000  
 [__]1 

 

 

 

 

 

 

 

 

 



 



1 NTD: In the event that the number of shares of Common Stock to be issued under
the Note is less than two percent (2%) of the then outstanding shares of Common
Stock of MoviePass (on a fully-diluted basis, giving effect to the payment or
conversion of any notes that convert into MoviePass capital stock that are
outstanding immediately prior to the Closing, but excluding any outstanding
options to purchase shares of Common Stock and warrants to purchase shares of
MoviePass’s capital stock and the shares of Common Stock issuable upon
conversion of the Kelly Note), MoviePass will issue such number of shares of
Common Stock to provide Helios with the foregoing two percent (2%) interest
under the Note.

 

 



 

 